Marean, J.
A lease is an executed grant of an interest in the property leased and it is in its nature incapable of recall.
A license is a mere present permission to do acts upon the property, the title and the technical possession remaining in the licensor. But if a licensor for a valuable consideration has promised in substance that the license shall be continued for a specified term, while he has the physical power to break that promise, as he may break any executory promise, and being in possession effectually refuse to permit the specified acts to be done, the licensee has his remedy in damages or in a proper case by way of specific performance and damages.
Breaches of contract for the use of real property have always been regarded as not susceptible of adequate com*609pensation in damages, the subject-matter having nowhere in the world its exact fellow.
There was in this case, in effect, a promise by the owner, for a valuable consideration, to the Borough company that it would he permitted to maintain billboards, etc., upon the premises for a year, and the entire consideration has been paid. Such a contract must he specifically enforced.
The American Bill Posting Company evidently took its lease with notice of the rights of the Borough company.
Injunction continued.
In the counter-action the injunction is dissolved, and ten dollars costs in each case.